DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 1/3/2022 with respect to the claim(s) have been considered but are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as provided in the previous office action, modification of Fer to include the features of Kent would further enhance the system of Fer by providing improved apparatuses and processes for initiating and maintaining connectivity between the devices of Fer while also ameliorating one or more of the known problems detailed in “background” section of Kent; [0010] of Kent,  as well as providing to Fer’s system, a number of desirable features and advantages of the devices and methods disclosed; para 23 of Kent. The resultant combination would have been predictable given the considerable overlap between the two disclosures, e.g. both are networked audio reproduction systems that use acoustic signaling to control other devices; and the resultant system would operate in a relatively similar manner to that of the individual systems, but now with additional desirable features and improvements. 
Modification would also allow proximally located devices to conveniently communicate with each other, create and sustain a connection, and exchange information [0009] of Kent. Similarly, Ferren discloses the need for devices to communicate better in close proximity, for example, to determine location of remote control devices and other entertainment devices in the entertainment systems (see abstract). 
Regarding Applicant’s arguments with respect to [0040] and [0075]-[0076] of Kent, Examiner notes Kent does not in any way limit the benefit of the invention to initiate via sound wave signaling only for the sake of communicating over a data network. Kent in fact states in [0075] However in other embodiments, data may be transferred after initiation using sound wave signals 200 or using the data network 410 or using some combination of both sound wave signals 200 and the data network 410. Kent also indicates that, communication via sound wave signals is desirable especially when devices are proximal to each other, and that using data network 410 is an option if mobile devices are longer proximal [0076]. Examiner further notes “Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR).
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (data transfer over data network after sound wave signal transmission, etc.) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 – 7, 9 – 17, 19 – 22 and  24 – 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferren et al. (hereinafter Fer, U.S. Patent Application Publication 2013/0315038) in view of Kent et al. (hereinafter Kent, U.S. Patent Application Publication 2012/0214416)

Regarding Claim 1, Fer discloses:
A system comprising (Figs. 3A, 7; note Fig. 7 is the same media processing system 300 of fig. 3A; para 94):
a first computing device configured to communicate over at least one data network (e.g. media processing device 310, 716, in combination with output devices 304; Fig. 3A, 7; media processing device includes a transceiver 320, 720 operative to receive the acoustic relay information 309 from the remote control device 302; para 68; note suitable connections including Bluetooth, wifi, WLAN; see also communicatively coupled 310 and 302; para 73); and 
a second computing device configured to communicate over at least one data network (e.g. input device 302/702; Fig. 3A, 7; media processing device includes a transceiver 320 operative to receive the acoustic relay information 309 from the remote control device 302; para 68; note suitable connections including Bluetooth, wifi, WLAN; see also communicatively coupled 310 and 302; para 73);
the first computing device comprising:
a first network interface that is configured to communicatively couple the first computing device to the second computing device (e.g. media processing device includes a transceiver 320; communicatively coupled 310 and 302; para 73) ; 
at least one first processor (e.g. processing component 312);
a first tangible, non-transitory computer-readable medium (e.g. computer readable storage medium; para 149; note Fig. 15 includes an exemplary architecture for implementing various embodiments previously described; para 145); and

establish, via the first network interface, a communication path with the second computing device (e.g. establish a connection between devices; para 43, note communicatively coupled 310 and 302; para 73);
receive, from the second computing device over the communication path, an indication to begin transmitting an audio tone (e.g. providing a control directive to media processing device 310 that is operative to provide one or more acoustic signals to reproduction device for relay information; para 87; note any control directive associated with an entertainment system may be mapped to a voice command; para 104; and sending the control directive based on the voice command signal; para 38; note also the use of control information, including control directives; para 43).
Fer does not explicitly disclose that the audio tone comprises modulated frequencies that encode identifying information for the first computing device, wherein the identifying information, when detected in the audio tone by the second computing device, causes the second computing device to update a graphical user interface of the second computing device, wherein the updated graphical user interface of the second computing device includes a representation of the first computing device; and 
based on the received indication, begin transmitting the audio tone comprising modulated frequencies that encode identifying information for the first computing device.

Modifying Fer’s devices to use the communication elements detailed by by Kent further discloses:
the audio tone comprises modulated frequencies that encode identifying information for the first computing device (e.g. Fer’s acoustic communication transmission, now modified to operate as Kents teaching of the transmitting device sends data by digitally modulating the data with a carrier wave and emitting the sound wave at a pre-determine carrier wave frequency; para 45-46; note Kent also details inclusion of identifier data in the communication; para 50) wherein the identifying information, when detected in the audio tone by the second computing device (e.g. Fer’s acoustic communication transmission, now modified to operate as Kent’s teaching of the receiving device listening for the modulated signal at the carrier frequency to demodulate and decode the data; para 45-46), causes the second computing device to update a graphical user interface of the second computing device (e.g. Fer’s acoustic signals now modified by Kent as above, further executing the functions indicated by the control signal; see paras 60; Fig. 3A, 3B 319, 329, 331; and Fer’s input device 302, now displaying the user interfaces detailed by Kent’s Figs. 5 and 8 -12 to indicate execution of the command in Figs. 3a, b; see also details of user interfaces in Kent which depict multiple mobile devices as well as grouping lists/information and other data; see Figs. 5 and 8 -12; and control interfaces for another device and interaction; para 
based on the received indication, begin transmitting the audio tone comprising modulated frequencies that encode identifying information for the first computing device (e.g. Fer’s providing one or more acoustic signals to one or more of acoustic reproduction devices 304-1 and 304-2; para 87; now modified by Kent’s acoustic signals, in particular the digitally modulated signals at a particular frequency; para 45-46 note Kent also details inclusion of identifier data in the communication; para 50).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the features of Kent to the system disclosed by Fer.  The resultant combination would have been predictable given the considerable overlap between the two disclosures, e.g. both are networked audio reproduction systems that use acoustic signaling to control other devices; and the resultant system would operate in a relatively similar manner to that of the individual systems, but now with additional desirable features and improvements.  Modification of Fer to include the features of Kent would further enhance the system of Fer by providing improved apparatuses and processes for initiating and maintaining connectivity between the devices of Fer while also ameliorating one or more of the known problems detailed; para 10 of Kent as well as providing to Fer’s system, a number of desirable features and advantages of the devices and methods disclosed; para 23 of Kent 

the second computing device (e.g. 302/702 of Fer) comprising: 
at least one microphone (e.g. microphones receiving the acoustic sound waves; para 67; microphones 706; par 95 of Fer);
a second network interface that is configured to communicatively couple the second computing device to the first computing device (e.g. wireless or wired communication connection 308; para 64; transceiver 708; and note communicatively coupled 310 and 302; para 73 of Fer);
at least one second processor (e.g. remote control device including media management module 704; Fig. 7, note Fig. 15 includes an exemplary architecture for implementing various embodiments previously described… processor; para 145; in other words, Fig. 15 providing the implementation of the components of the remote control device above of Fer);
a second tangible, non-transitory computer-readable medium (e.g. computer readable storage medium; para 149 of Fer); and
program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured (e.g. computer-readable storage medium storing program logic, including executable program instructions; par 149; hardware/software in execution, process running on a processor; para 145 of Fer) to:
transmit, to the first computing device over the communication path, the indication to begin transmitting the audio tone (e.g. sending the control directive based on the voice command signal; para 38; see directive above for initiating in Fig. 4 of Fer now modified by Kent as above to send the acoustic signals);

based on the identifying information detected in the audio tone, update the graphical user interface (e.g. note an LCD on the remote configured to display other data on the remote control device; par 102 and GUI elements are adjusted and controlled; para 73, parameters influenced by the media system and location of the device; paras 80, 81 of Fer, now as modified by Kent above, in particular the GUI elements detailed in Figs. 5 and 8-12 and also the screens being updated to include group information as groups are detected and joined using the sound wave signals; para 149 of Kent) wherein the updated graphical user interface includes a representation of the first computing device (e.g. the GUI elements of Kent, in particular the depiction of the other devices; see Figs. 5 and 8-12 as modifying Fer’s system/devices to operate using the functionality of Kent; note further the use of a screen indicating that a group has been formed in para 142 of Kent as well as the screens being updated to include group information as groups are detected and joined using the sound wave signals; para 149 of Kent);

Regarding Claim 2¸in addition to the elements stated above regarding claim 1, the combination further discloses:
after beginning to transmit the audio tone, receive, from the second computing device, a command related to playback of audio content (e.g. Kent modifying Fer as detailed above, not 

Regarding Claim 4¸in addition to the elements stated above regarding claim 2, the combination further discloses:
based on receiving the command related to playback of audio content, retrieve the audio content from an audio source (e.g. note sending of data back and forth using the networks/server, data including media; para 121 of Kent; see also teachings of music content and use of a television; para 168; para 128, now applied to Fer as above); and playback the audio content (e.g. music/media presented on the television; para 168 of Kent, and note control of the television in para 172 of Kent as well, now applied to Fer as above).
.
Regarding Claim 5¸in addition to the elements stated above regarding claim 1, the combination further discloses:
after beginning to transmit the audio tone, receive, from the second computing device, configuration information for the first computing device; and based on the received configuration information, update a configuration of the first computing device (e.g. Fer’s teaching of result of logic flow 400 Fig. 4A, para 88, provide a control directive to media processing device 310 or display 304-3 to adjust a GUI element 370 displayed on display 304-3, a volume 370 reproduced by acoustic reproduction devices 304-1 and 304-2 or any other suitable entertainment parameter; para 88; and note any control directive associated with an entertainment system may be mapped to a voice command; para 104; and sending the control directive based on the voice command 

Regarding Claim 6¸in addition to the elements stated above regarding claim 5, the combination further discloses:
wherein the program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first processor such that the first computing device is configured to receive, from the second computing device, the configuration information comprise program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first processor such that the first computing device is configured to receive, from the second computing device via the communication path with the second computing device, the configuration information (e.g. result of logic flow 400 Fig. 4A, para 88, provide a control directive to media processing device 310 or display 304-3 to adjust a GUI element 370 displayed on display 304-3, a volume 370 reproduced by acoustic reproduction devices 304-1 and 304-2 or any other suitable entertainment parameter; para 88; and note any control directive associated with an entertainment system may be mapped to a voice command; para 104; and sending the control directive based on the voice command signal; para 38; note also the use of control information, including control directives; para 43 of Fer as modified by Kent as above, consider the control functionality of Kent as well as the group configuration and control; see Figs. 5, 8-12; paras 172).

Claim 7¸in addition to the elements stated above regarding claim 5, the combination further discloses:
wherein the configuration information comprises network configuration information (e.g. control information used to route media information through a system, to establish a connection between device; para 43 of Fer as modified by Kent as above, consider the control functionality of Kent including configuring transport mediums; para 97).

Regarding Claim 9¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the identifying information in the audio tone is modulated about a carrier frequency (e.g. Fer’s providing one or more acoustic signals to one or more of acoustic reproduction devices 304-1 and 304-2; para 87; now modified by Kent’s acoustic signals, in particular the digitally modulated signals at a particular frequency; para 45-46 note Kent also details inclusion of identifier data in the communication; para 50).

Regarding Claim 10¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the identifying information comprises a model of the first computing device (e.g. the use of control information, including control directives; para 43 of Fer as now modified by Kent’s acoustic signals, in particular the digitally modulated signals at a particular frequency; para 45-46 note Kent also details inclusion of identifier data in the communication, including information about the mobile device as well as elements such as a MAC address; para 50; see also the details of the data in the database depicted in Fig. 5 of Kent).

Regarding Claim 11¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the audio tone is outside a human audible frequency range (e.g. acoustic signals comprising inaudible ultrasonic frequencies; para 66 of Fer, see also para 45 of Kent detailing elements that produce and detect sound at frequencies inaudible to humans).

Regarding Claim 12¸in addition to the elements stated above regarding claim 11, the combination further discloses:
while transmitting the inaudible audio tone, play back an audible audio tone that is inside the human audible frequency range (e.g. acoustic signals comprise signals intended for user consumption [i.e. human hearing, 20hz-20khz, thus “comprising” frequencies within 20-40hz] including but not limited to music, multimedia audio, television audio or other acoustic sounds; para 66 of Fer, see also para 45-46 of Kent detailing elements that produce and detect sound at frequencies inaudible to human, and detecting sounds both inaudible and audible to humans; para 48).

Regarding Claim 13¸in addition to the elements stated above regarding claim 1, the combination further discloses:
based on the detected audio tone, determine that the second computing device is within a zone that includes the first computing device (e.g. determined location in Fig. 4B note 360 and 382; note further identifiers associated with the acoustic signals, for determining 

Regarding Claim 14¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured to update the user graphical interface comprise program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured to update the graphical user interface to include an indication of a current status the first computing device (e.g. determined location in Fig. 4B note 360 and 382; note further identifiers associated with the acoustic signals, for determining distance/location; para 89+, and GUI element presented and adjusted based on location; para 92; note also an LCD on the remote configured to display other data on the remote control device; par 102 and GUI elements are adjusted and controlled; para 73, parameters influenced by the media system and location of the device; paras 80, 81 of Fer as modified by the GUI elements of Kent, in particular the depiction of the other devices; see Figs. 5 and 8-12 as modifying Fer’s system/devices to operate using the functionality of Kent; note further the use of a screen indicating that a group has been formed in para 142 of Kent as well as the screens being updated to include group information as groups are detected and joined using the sound wave signals; para 149 of Kent)

Claim 15¸in addition to the elements stated above regarding claim 14, the combination further discloses:
wherein the indication of the current status of the first computing device comprises an indication that the first computing device is controllable by the second computing device for playback of audio content (e.g. control information via established connection between devices; para 43 of Fer as modified by the GUI elements of Kent, in particular the depiction of the other devices; see Figs. 5 and 8-12 as modifying Fer’s system/devices to operate using the functionality of Kent; note further the use of a screen indicating that a group has been formed in para 142 of Kent as well as the screens being updated to include group information as groups are detected and joined using the sound wave signals; para 149 of Kent; and note music/media presented on the television; para 168 of Kent, and note control of the television in para 172 of Kent as well, now applied to Fer as above).

Regarding Claim 31¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured to detect the identifying information in the audio tone comprise program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured to demodulate the modulated frequencies in the audio tone (e.g. Fer’s acoustic communication transmission, now modified to operate as Kent’s teaching of the receiving device 

Regarding Claim 33¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the audio tone further comprises a sound pressure level that encodes the identifying information for the first computing device (e.g. Fer’s acoustic communication transmission, now modified to operate as Kent’s teaching of using amplitude shift keying; para 62)

Claim 16 is rejected under the same grounds as claim 1 as stated above.

Claim 17 is rejected under the same grounds as claim 2 as stated above.

Claim 19 is rejected under the same grounds as claim 4 as stated above.

Claim 20 is rejected under the same grounds as claim 5 as stated above.

Claim 21 is rejected under the same grounds as claim 6 as stated above.

Claim 22 is rejected under the same grounds as claim 7 as stated above.

Claim 24 is rejected under the same grounds as claim 9 as stated above.

Claim 25 is rejected under the same grounds as claim 10 as stated above.

Claim 26 is rejected under the same grounds as claim 11 as stated above.

Claim 27 is rejected under the same grounds as claim 12 as stated above.

Claim 28 is rejected under the same grounds as claim 1 as stated above.

Claim 29 is rejected under the same grounds as claim 14 as stated above.

Claim 30 is rejected under the same grounds as claim 15 as stated above.

Claim 32 is rejected under the same grounds as claim 31 as stated above. 

Claim 34 is rejected under the same grounds as claim 33 as stated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654